                                  Case 2:13-cr-00019-RCJ-GWF Document 151 Filed 09/29/20 Page 1 of 2




                                   1 Lance Maningo
                                       MANINGO LAW
                                   2
                                       Nevada Bar No. 6405
                                   3   400 South 4th Street, Suite 650
                                       Las Vegas, Nevada 89101
                                   4   702.626.4646
                                   5   lance@maningolaw.com
                                       Attorney for Defendant
                                   6   JOSHUA CROFT
                                   7
                                   8 UNITED STATES DISTRICT COURT
                                   9 DISTRICT OF NEVADA
                                  10 UNITED STATES OF AMERICA,           )
                                  11                                     )
                                                        Plaintiff,       )
                                  12                                     )            2:13-cr-00019-RCJ-CWH
400 South 4th Street, Suite 650




                                       vs.                               )            2:13-cr-00054-RCJ-CWH
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                                                         )
                                  14   JOSHUA CROFT,                     )            ORDER GRANTING
                                                                         )            DEFENDANT’S MOTION TO
                                  15
                                                        Defendant.       )            MODIFY JUDGMENT OF
                                  16   _________________________________ )            CONVICTION (ECF NO. 149)
                                  17
                                  18          COMES NOW Defendant, JOSHUA CROFT, by and through his attorneys of
                                  19
                                       record, Lance Maningo of Maningo Law and Lauria Lynch-German of counsel,
                                  20
                                       Maningo Law, and hereby moves this Court for Order modifying the judgment of
                                  21
                                  22 conviction.
                                  23          Mr. Croft came before this Court on September 22, 2020 for resentencing
                                  24
                                       following a successful appeal in case number 2:13-cr-00019. The Court heard argument
                                  25
                                  26 from all parties with regard to the sentencing and sentenced Mr. Croft to 100 months
                                  27 on each count to run concurrently.
                                  28


                                                                                1
                                  Case 2:13-cr-00019-RCJ-GWF Document 151 Filed 09/29/20 Page 2 of 2



                                             The Court did not solicit any recommendations from the Defendant in regard to
                                   1
                                       housing or location designation and undersigned counsel failed to ask the Court to
                                   2
                                   3 consider recommendations. The only recommendation the Defendant would
                                   4 respectfully submit to this Court is that he be housed within 500 miles of Las Vegas as
                                   5
                                       allowed by Bureau of Prisons guidelines.
                                   6
                                   7         Dated this 29thth day of September, 2020.

                                   8
                                             IT IS SO ORDERED.
                                   9
                                  10
                                  11         _________________________________________
                                             ROBERT C. JONES
                                  12
                                             United States District Judge
400 South 4th Street, Suite 650
  Las Vegas, Nevada 89101




                                  13
   www.maningolaw.com




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                  2
